Allowable Subject Matter
Claims 1 – 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, prior arts of KOMATSU et al. (US 2020/0307001), Miyazaki et al. (US 2002/0132522) and Maier et al. (US 4,545,632) teach “an interface mechanism that connects a wiring member inside the arm and a wiring member outside the horizontal articulated robot to each other, the arm capable of being separated, in a vertical direction, into a base component and a cover that covers a space above the base component”.
However, none of KOMATSU et al. (US 2020/0307001), Miyazaki et al. (US 2002/0132522) and Maier et al. (US 4,545,632) teaches “the interface mechanism comprising: a fixed member that is attached to the base component and that is disposed inside the arm; a connecting member that is attached to the fixed member and to which the wiring member inside the arm and the wiring member outside the horizontal articulated robot are connected; and a pushing member that comes into contact with an upper surface of the cover, wherein the fixed member is fixed to the pushing member so that a part of the cover is sandwiched between the fixed member and the pushing member”.
The prior art of record fails to teach or fairly suggest these limitations as substantially described in independent claims 1 and 7. These limitations, in combination with the remaining limitations of claims 1 or 7, are neither taught nor suggested by the prior art of record, therefore claims 1 and 7 are allowable.
Claims 2 – 6 are dependent on clam 1 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288.  The examiner can normally be reached on 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.I/Examiner, Art Unit 2831                                                                                                                                                                                                        8/22/2021.
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831